          Case 2:15-cr-00170-PD Document 82 Filed 03/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :
           v.                                    :       Crim. No. 15-170
                                                 :
QUASIM CUNNINGHAM                                :
                                                 :

                                           ORDER

       AND NOW, this 16th day of March, 2021, upon consideration of Defendant’s pro se

request that he be relieved of the duty to pay the special assessment until after his release (Doc.

No, 81), it is hereby ORDERED that Defendant’s request is DENIED. My Judgment in this case

shall remain in force. (See Doc. No. 57.) In the circumstances presented, I do not have the

authority to alter a sentence imposed years ago. See United States v. Bennett, 423 F.3d 271, 276-

78 (3d Cir. 2005).


                                                            AND IT IS SO ORDERED.

                                                            /s/ Paul S. Diamond
                                                            ______________________
                                                            Paul S. Diamond, J.
